Citation Nr: 0327760	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  03-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi



THE ISSUE

Entitlement to an effective date earlier than June 13, 1996, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








REMAND

The veteran had active service from March 1970 to December 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 RO rating decision which 
granted service connection and a 50 percent rating for PTSD, 
effective June 13, 1996.  The veteran appeals for an earlier 
effective date for service connection for PTSD.  A July 2003 
RO decision increased the PTSD rating to 100 percent.  

In February 2003, the veteran requested a hearing before a 
member of the Board in Washington D.C., and such a hearing 
was scheduled for January 2004.  In an August 2003 statement, 
the veteran's representative requested that the veteran be 
scheduled for a hearing before a member of the Board sitting 
at the RO, instead of the hearing in Washington, D.C.  The 
case must be returned to the RO to arrange such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).  The Board notes that later in August 
2003, the veteran revoked his power of attorney to the 
representative.

Accordingly, this case is remanded for the following:  

The RO should clarify whether the veteran 
wants an in-person Travel Board hearing at 
the RO, or a Board videoconference hearing 
at the RO, in connection with his appeal.  
After the appropriate hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


